DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                            JAMES A. MACHIN,
                               Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                               No. 4D17-2787

                             [October 23, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; James W. McCann, Judge; L.T. Case No.
562015CF000434AXXXXX.

   Carey Haughwout, Public Defender, and David John McPherrin,
Assistant Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Richard Valuntas,
Assistant Attorney General, West Palm Beach, for appellee.

KUNTZ, J.

     This case returns from the circuit court after the en banc Court
remanded the case for further proceedings. See Machin v. State (Machin
II), 267 So. 3d 1098, 1102 (Fla. 4th DCA 2019) (on reh’g en banc). In
Machin II, we instructed the circuit court to determine whether it could
conduct a nunc pro tunc competency hearing and, if so, to make a nunc
pro tunc competency determination. On remand, the court determined it
could conduct a nunc pro tunc competency hearing and found that the
Defendant was competent to proceed at the time of trial. We affirm. 1

    Affirmed.

WARNER and DAMOORGIAN, JJ., concur.

1Before the en banc decision, this panel affirmed the other arguments raised on
appeal in Machin v. State (Machin I), 266 So. 3d 197, 197 (Fla. 4th DCA 2019),
and the en banc Court did not disturb that holding. Machin II, 267 So. 3d at
1102 n.2.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2